Citation Nr: 1310858	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the Veteran's lumbar degenerative joint and disc disease.

2.  Entitlement to service connection for generalized arthritis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to August 1969.  He died in December 2009, and the appellant is his surviving spouse. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 1975 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and St. Petersburg, Florida, respectively.  The St. Petersburg RO certified these issues to the Board and is the agency of original jurisdiction.

The issues of entitlement to an evaluation in excess of 40 percent for the Veteran's lumbar degenerative joint and disc disease, and entitlement to service connection for generalized arthritis are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2009.  The RO granted the appellant's claim for substitution in September 2012. 

2.  The medical evidence of record does not show a current diagnosis of hemorrhoids at any time during the pendency of this claim.

3.  The evidence of record does not demonstrate that the Veteran's chest pain, or any other cardiac disability, was related to his active duty service.


CONCLUSIONS OF LAW

1.  Hemorrhoids was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5121A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  A cardiac disability manifested by chest pain was not incurred in or aggravated by active military service and may not be presumed to have been so incurred, to include as due to exposure to Agent Orange during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1116, 5121A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Substitution and Perfection of Appeals

At the time of his death, the Veteran had pending appeals of entitlement to service connection for generalized arthritis, hemorrhoids and chest pain, as well as entitlement to a rating in excess of 40 percent for lumbar degenerative joint and disc disease.  The service connection claims were denied by way of the July 1975 rating decision, after which the Veteran filed an April 1976 Notice of Disagreement (NOD).  The lumbar spine rating claim was denied by way of the September 2009 rating decision, after which the Veteran filed a September 2009 NOD.  The Veteran died in December 2009, having filed a timely NOD as to all claims, but prior to perfecting the appeals.

Substitution in an appealed case requires an NOD to have been filed prior to the appellant's death.  38 U.S.C.A. § 5121A (West Supp. 2012).  When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2012).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

In this case, the Veteran died in December 2009 and the appellant filed a proper claim for substitution, which was granted by the RO in September 2012.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A. 

As to the perfection of the Veteran's claims, the Board notes that following his April 1976 NOD, with regard to the service connection claims, the RO failed to provide him with a statement of the case (SOC) for many years.  In November 2007, during the Veteran's lifetime, he was mailed an SOC with regard to these claims, which was specifically noted to be in response to the 1976 NOD.  He did not file a substantive appeal within 60 days in order to perfect the appeal.  However, in November 2012, after the Veteran's death, the RO sent the appellant a supplemental SOC (SSOC) with regard to these claims and gave her the opportunity to file a substantive appeal to perfect the claims before the Board.  She did so in November 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that failure to file a timely substantive appeal is not a jurisdictional predicate to the Board's adjudication of a claim, and that VA may waive any issue of timeliness in the filing of the substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Id.  In this case, as VA has treated the Veteran's claims for entitlement to service connection for generalized arthritis, hemorrhoids and chest pain as having been properly and timely perfected since the appellant's filing of a substantive appeal in November 2012, VA has now waived any objections to the timeliness of the substantive appeal.

As to the claim for an increased rating for the lumbar spine disability, following the Veteran's September 2009 NOD, and the subsequent substitution by the appellant, the RO issued an SOC in November 2012, after which the appellant perfected the appeal by way of a VA Form 9 in November 2012.

II. Duties to Notify and Assist

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the RO's November 2008 letter advised the Veteran of the foregoing elements of the notice requirements with regard to the service connection claims.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Mayfield v. Nicholson, 444 F.3d at 1328 (finding that where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a notification followed by readjudication of the claim by the RO).  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The current notification provisions were enacted many years after the initial adjudication of the service connection claims.  Thus, sufficient notice prior to the July 1975 rating decision was not possible.  Nevertheless, the claims were properly readjudicated most recently in November 2012, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The timing problem was therefore cured.

For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.  Because the appellant has been substituted for the Veteran, issuance of another notice letter is not required because an adequate letter was previously sent to the Veteran.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).

In addition, the duty to assist has also been satisfied in this case.  The Veteran's service treatment records and available VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board recognizes that the Veteran did have VA examinations early on in these longstanding claims, which are considered in the decision below, but he did not have a VA examination in recent years prior to his death. The Board finds, for reasons described with more particularity in the decision below, that the Veteran did not have a diagnosis of hemorrhoids at any time during the course of his claim and appeal, and that there is no evidence of a causal connection between his cardiac disorder and his service.  Without evidence showing the possibility of a nexus, and without evidence showing that the Veteran was diagnosed with hemorrhoids during the course of the claim prior to his death, there is no basis for remanding either matter for a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met for these claims.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

III. Law and Regulations

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA regulations also provide that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active service, service connection is presumed for the certain disorders, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012); 38 C.F.R. § 3.309 (2012).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

During the pendency of the claims, the location where exposure is presumed to have occurred was expanded.  Additionally, a "veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307(a)(6)(iv).

Moreover, service connection for several diseases, to include arteriosclerosis, cardiovascular-renal disease, and endocarditis, will be presumed if it is manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(3), 3.309(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

IV. Factual Background

The Veteran's March 1975 claim sought service connection for hemorrhoids and chest pains, which he contended manifested in 1958 and 1961, respectively.  The basis for the original claim was unclear, as on the Veteran's VA Form 21-526, he reported that he received treatment from 1958 and 1961 "to present" at a German Army hospital.  The Veteran filed these claims in 1975, more than five years following his discharge from service.  At the time he filed the claim, his reported address was in Columbus, Georgia.  Thus, it is unclear how he could have treated from 1958 and 1961 through to the time of the 1975 claim at a German Army hospital.  The Veteran provided no other basis for asserting that service connection was warranted for either claimed disability.  The next communication from the Veteran was his 1976 NOD, in which he again simply asserted that he received treatment for hemorrhoids and chest pain while in the service.  

The Board has reviewed the Veteran's service treatment records in an effort to locate evidence of treatment of either hemorrhoids or chest pain in service.  The Veteran entered service in July 1949 free from abnormalities.  In February 1950, a chest x-ray report (conducted in relation to a hernia) showed that the heart and lungs were normal.  A February 1952 chest x-ray (conducted in relation to a bronchial matter) again showed no abnormality of the heart.  June 1957 and April 1963 reenlistment examinations are without notation related to either hemorrhoids or any cardiac matter.  Finally, in May 1969, the Veteran's Report of Medical History at retirement showed that he reported no palpitations or pounding heart and no pain or pressure in the chest.  As to hemorrhoids, at retirement the Veteran did report that he has occasional bleeding hemorrhoids.  Thus, during service, there existed no reported symptoms related to chest pain or any other cardiac matter, and there was one report of occasional bleeding hemorrhoids.

Following service, the first indication of treatment related to the Veteran's cardiac health was in February 1974, at which time the Veteran was hospitalized for sub-sternal chest pain.  The records show that the Veteran reported no prior history of chest pain at that time.  The impression was subendocardial infarction.  Follow-up two months later showed that the Veteran was status post subendocardial infarction with probable coronary artery disease.

In July 1975, the Veteran underwent VA examination, at which time the examiner reported that there was no evidence of hemorrhoids.  As to chest pain, the Veteran reported to the examiner that he had chest pain for many years, but no problems since the prior hospitalization.  The examiner noted the chest pain, but reported that there was no cause found.

June 1976 VA examination also shows that no hemorrhoids were found.  As to chest pain, the Veteran reported at that time that he had no chest pain since his hospitalization.  Chest x-ray was normal and the examiner noted that his heart examination was normal overall.

Following this treatment, the next evidence of cardiac treatment is found in private medical records dated in 2005 and 2006.  There is no indication in these records that the Veteran's cardiac illness at that time initially manifested during his active service.  Moreover, there is no indication in any records of hemorrhoid treatment at any time after service.  Records were reviewed through to the time of the Veteran's death and there was no mention of hemorrhoids.  Further, neither the Veteran, nor the appellant, have suggested at any time during the course of this claim that there exists treatment records related to hemorrhoids.

V. Analysis

A. Hemorrhoids

While there was one in-service report of hemorrhoids at the Veteran's separation from service, there was no showing of hemorrhoids at any time thereafter.  From the time of the Veteran's March 1975 claim through to the time of his death, there was no evidence of hemorrhoids.  Consequently, there is no evidence of a current disability at any time during the course of the Veteran's longstanding claim for service connection for hemorrhoids.  Thus, there is no basis upon which to grant service connection for hemorrhoids.  Without a current disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability... .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection is not warranted for hemorrhoids.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


B. Chest Pain

At the outset, the Board notes that service connection on a presumptive basis secondary to in-service herbicide exposure is not warranted.  The Veteran had active service during the Vietnam Era, however, his service personnel records do not show that he served in Vietnam at any time.  Moreover, while the appellant, in February 2011, asserted that during service the Veteran served in the DMZ in Korea, his service personnel records confirm that he was in Korea from October 1965 to November 1966, which is outside of the scope of time for a presumption of exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iv).  Thus, service connection for the Veteran's claim related to a heart disorder is not warranted on the basis of presumed herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

As to presumptive service connection for chronic diseases, the record shows that the Veteran's first indication of any cardiac disability was in February 1974, nearly five years following his separation from service.  Therefore, service connection on a presumptive basis for chronic diseases manifesting within one year of separation from service is also not warranted.   See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Further, while a cardiac disorder seemingly manifested in 1974, the Veteran's service treatment records do not show evidence of symptoms or treatment of chest pain, or any other cardiac symptom, at any time during the Veteran's military career.  At no time from the initial manifestation of a cardiac disability in 1974 through to the Veteran's death in 2009 does the evidence suggest that any cardiac disability he had either initially manifested during service, or was otherwise caused by any event of service.  In this regard, the Board finds it significant that the Veteran reported no prior history of chest pain at the time of his initial 1974 treatment for subendocardial infarction.  Thus, the evidence overwhelmingly suggests that the initial manifestation of the Veteran's chest pain and subsequent cardiac disorder was in 1974, more than five years following his separation from service, and there is no evidence suggesting a causal connection between this post-service diagnosis and the Veteran's active service.  No in-service injury, disease, or event was identified to which a cardiac disorder could possibly be related.

In addition to the medical evidence, the Board has also considered the Veteran's statements by way of his claim that he had chest pain due to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorder and his military experiences to be both competent and credible.  A veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, first, the Board again notes that it was the Veteran himself that reported in 1974 that he had no prior history of chest pain.  Moreover, the diagnosis of a cardiac disability associated with the symptom of chest pain, or the assessment of its etiology, is not subject to lay observation.  Such a diagnosis and assessment of etiology require medical training.  Neither the Veteran during his lifetime, nor the appellant, is shown to have the medical expertise to diagnose the Veteran with a cardiac disability or to provide an opinion regarding its etiology.  Thus, the Veteran's and the appellant's lay assertions as to the etiology of the claimed cardiac disorder manifested by chest pain are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.  Therefore, service connection is not warranted for chest pain.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claims of entitlement service connection for hemorrhoids and entitlement to service connection for chest pain.  Thus, it is not applicable.  See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hemorrhoids is denied.

Service connection for chest pain is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist has yet to be fully met with regard to the claims of entitlement to an evaluation in excess of 40 percent for the Veteran's lumbar degenerative joint and disc disease, and entitlement to service connection for generalized arthritis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As was discussed in more detail above, the appellant was properly substituted for the Veteran in the appeal of the issues of entitlement to an evaluation in excess of 40 percent for the Veteran's lumbar degenerative joint and disc disease, and service connection for generalized arthritis, and the Veteran's claims were perfected by way of the November 2012 substantive appeals filed by the appellant.

Medical Opinion

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the Veteran is deceased and, therefore, unavailable for examination.  Nonetheless, the evidence of record raises the question of whether, during his lifetime, he had generalized arthritis that initially manifested during service.  In particular, the service treatment records (STRs) show that the Veteran entered service without complaints related to any joints, and with a notation of no abnormalities in his medical history related to his joints.  Clinical notes in 1953 and 1954 show that the Veteran received orthopedic treatment related to his back following a fall down stairs while stationed in Germany, although there is no indication of treatment related to any other joints at that time.  Several years later, a June 1957 reenlistment examination report is without notation related to the Veteran's joints.  However, in April 1963, the Veteran reported that he did experience swollen or painful joints.  Moreover, at the time of his May 1969 retirement examination, he again reported swollen or painful joints, as well as cramps in his legs and arthritis.  The examiner at that time noted that the Veteran had polyarthritis.  

Following service, no arthritis was found in either the July 1975, or the June 1976 VA examinations, nor is it noted in treatment records for many years thereafter.  Private x-ray report dated in April 2004 showed mild degenerative changes in the left shoulder.  Another April 2004 private report includes an indication of basilar joint arthritis.  The Veteran's treatment records from his cardiac physician show a May 2007 master problem list, which includes osteoarthritis.  

In February 2008, the Veteran underwent an initial consultation with a new private physician, at which time he reported "basically progressive pain from the top of his head to the bottom of his feet now about 38 years duration."  The Veteran recalled "his problem starting in 1970 while in the military...[H]e was in Germany and recalls falling off a set of steps on a snowy day hitting his head and back.  He has had general aches and pains throughout this time frame."

In sum, the Veteran's service treatment records include indication of an in-service incident, to include a fall on steps.  He also is reported to have entered service free of complaints related to his joints, but separated from service with a notation of painful and swollen joints and an indication of polyarthritis.  Moreover, subsequent to service, the Veteran reported to a private physician that he had aching from head to toe since the in-service fall.  At no time during the Veteran's life, however, did the RO afford him a VA examination and obtain a nexus opinion with regard to this claim.  While the Veteran can no longer undergo physical examination, VA can obtain a medical nexus opinion based upon a review of the record.  In fact, VA is obliged to obtain such a medical opinion if the evidence of record: contains competent evidence that the Veteran had a current disability during the course of the claim, or persistent recurrent symptoms of a disability; and establishes that the Veteran experienced an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

Under the circumstances, the Board finds that the duty to assist requires that the RO obtain a medical opinion in response to the Veteran's longstanding claim for service connection for generalized arthritis, including a determination as to whether the Veteran had generalized arthritis during his lifetime that was associated with his in-service fall, or associated with the notation of polyarthritis in service.

Records

At the time of his claim for an increased rating for his lumbar spine disability, the Veteran reported that he receives treatment "at the VA JACC Pensacola."  A review of the Veteran's paper claims files reveals that no such records were obtained and associated with the record.  The Veteran's Virtual VA file includes electronic VA treatment records, largely related to the Veteran's in-home care prior to his death, as well as his vision treatment.  Presumably, these records were associated with the electronic claims file at the time of his claim for service connection for a vision disorder.  The Board observes that November 2008 and October 2009 treatment records in the electronic file do note that the Veteran had chronic back pain and was treated by a VA physician.  These records also report that magnetic resonance imaging showed the Veteran to have chronic L1 compression fracture and L4-5 bilateral neuroforaminal stenosis.  No treatment records from the Veteran's spine physician, however, are available for the Board's review.  In that the Veteran is now deceased, having a record complete with all treatment of the spine such that the Board can accurately assess the severity of his lumbar spine disability during the course of the claim and appeal, is imperative to a fair decision.  Complete copies of the Veteran's VA treatment records related to treatment of his lumbar spine need to be obtained and placed in the record.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these issues are remanded to the RO for the following actions:

1.  Contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the Veteran's claims for which she has been substituted, to include any VA or non-VA health care professionals and/or facilities where he had been treated for his service-connected lumbar spine disability since 2008, or for generalized arthritis at any time since his separation from service.  Based on her response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include VA treatment of the spine since 2008.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records and they cannot be obtained, notify the appellant and (a) identify the specific records that are not able to be obtained; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken by the VA with respect to the claim; and (d) tell her that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  Thereafter, obtain a medical opinion to determine whether any generalized arthritis disability shown in the medical record that the Veteran experienced during his lifetime was related to his military service, to include whether it was related to his in-service fall or to the in-service notation of polyarthritis.  All pertinent symptomatology and findings shown in the medical evidence of record must be reported in detail.  The claims file and all records on Virtual VA must be made available to the examiner.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, particularly those noted in the February 2008 private physician's report, the examiner must state whether any generalized arthritis diagnosed during the Veteran's lifetime was related to his active duty service, to include due to the documented fall in service or the polyarthritis noted at separation.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information, taking into consideration that the Veteran is deceased, necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the appellant's remaining claims on appeal.  If any benefit on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review. 

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


